DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 12/16/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) and further in view of Cho et al. (US 7,579,172).

Regarding claim 1 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)
a sample preparation module within the housing, the sample preparation module defining a receiving volume in fluid communication with the sample input port, the receiving volume configured to receive a biological sample, the sample preparation module configured to react the biological sample with a lysis reagent to produce an input sample; (See Battrell Fig. 3A-3B wherein a sample preparation chamber 33 is provided and comprises a receiving volume in communication with the input port and configured to react the sample with a lysis reagent to produce and input sample.)

a sample lid coupled to the housing, the sample lid configured to move from a first position to a second position, the sample input port being accessible when the sample lid is in the first position, the sample input port being sealed closed when the sample lid is in the second position, the sample lid configured to irreversibly engage a portion of the housing when the sample lid is moved to the second position to lock the sample lid in the second position; (See Battrell Figs. 3A-3B, Fig. 10, [0056] and [0066] wherein a sample closure, i.e sample lid, is coupled to the housing and moves from a first open position to allow entry of material into the sample port to a second closed position.  When said lid is in the second position it is configured to irreversibly engage with the housing, i.e. perform single entry and locking.)

an amplification module within the housing, the amplification module configured to receive the input sample from the sample preparation module, the amplification module defining a reaction volume, the amplification module configured to amplify a target nucleic acid within the input sample to produce an amplified output containing a target amplicon; and (See Batrell Figs. 3A-3B and [0062]-[0064] wherein a amplification module is provided within the housing to receive the input sample and perform PCR thereon, i.e. amplification of a target nucleic acid within the input sample to produce a target amplicon.)

a detection module within the housing, the detection module defining a detection channel and a detection surface within the detection channel, the detection channel configured to receive the amplified output from the amplification module and react the target amplicon within the amplified output with a detection reagent to produce a signal from the detection surface that indicates a presence of the target amplicon. (See Battrell Figs. 3A-3B and [0065] wherein a detection module comprising a channel with a detection surface, i.e. surface containing labels and other detection related substances,  the detection channel is configured to receive the amplified product and react with the target amplicon with a detection reagent to produce a signal, i.e. visible color, and indicate presence of the target amplicon.)

Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.

Cho et al. discloses a fluidic device for amplifying nucleic acids wherein a reaction zone is provided with integrated independent heaters to provide for controlled temperature variation of the sample materials and perform amplification. (See Cho Abstract, Figs. 1-16, Col. 5 Lines 45-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.


Regarding claim 2 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the signal is a non-fluorescent signal. (See Battrell [0065] wherein the signal is a visible color change, i.e. a non-fluorescent signal.)

Regarding claim 3 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a detection window; the signal is a visible signal; and the visible signal is viewable via the detection window of the housing. (See Battrell [0065] wherein the housing includes a detection window and the signal is a visible signal which is viable via the detection window.  In order to perform a visible detection a detection window must be provided in the housing order to see said visible color change.)

Regarding claim 4 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a capture probe associated with the target amplicon. (See Batrell [0065] wherein the detection methods described utilize capture probes, i.e. beads with labels and tags and dyes, associated with a target amplicon.)

Regarding claim 8 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the amplification module is configured to heat the input sample through a plurality of thermal cycles to amplify the target nucleic acid. (See Battrell Abstract and [0062] and Cho Col. 4 Lines 20-40 wherein the device performs PCR which requires heating a sample through a plurality of thermal cycles to amplify a target nucleic acid.)

Regarding claim 10 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a status indicator, the status indicator configured to produce a status signal associated with a status of the single-use molecular diagnostic test device. (See Battrell [0092] wherein there is status indicator which indicates assay status.)

Regarding claim 11 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the status includes at least one of whether a tab has been removed from the housing, whether a diagnostic test is in process, whether an error state is present, and whether the diagnostic test is completed. (See Battrell [0092] wherein there is status indicator which indicates assay status and also results, i.e. display if results is a status that the test is completed.)

Regarding claim 12 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the sample preparation module includes an indicator to allow verification that a volume of the biological sample has been received within the receiving volume. (See Batrell Fig. 3A-3B wherein swap 32 which collects the sample and is placed in the sample preparation module acts as an indicator to allow verification that the sample has been received in the receiving volume.)

Regarding claim 13 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)
a sample preparation module within the housing, the sample preparation module defining a receiving volume in fluid communication with the sample input port, the receiving volume configured to receive a biological sample, the sample preparation module configured to react the biological sample with a lysis reagent to produce an input sample; (See Battrell Fig. 3A-3B wherein a sample preparation chamber 33 is provided and comprises a receiving volume in communication with the input port and configured to react the sample with a lysis reagent to produce and input sample.) wherein the sample preparation module includes an indicator to allow verification that a volume of the biological sample has been received within the receiving volume. (See Batrell Fig. 3A-3B wherein swap 32 which collects the sample and is placed in the sample preparation module acts as an indicator to allow verification that the sample has been received in the receiving volume.)

a sample lid coupled to the housing, the sample lid configured to move from a first position to a second position, the sample input port being accessible when the sample lid is in the first position, the sample input port being sealed closed when the sample lid is in the second position, the sample lid configured to irreversibly engage a portion of the housing when the sample lid is moved to the second position to lock the sample lid in the second position; (See Battrell Figs. 3A-3B, Fig. 10, [0056] and [0066] wherein a sample closure, i.e sample lid, is coupled to the housing and moves from a first open position to allow entry of material into the sample port to a second closed position.  When said lid is in the second position it is configured to irreversibly engage with the housing, i.e. perform single entry and locking.)

an amplification module within the housing, the amplification module configured to receive the input sample from the sample preparation module, the amplification module defining a reaction volume, the amplification module configured to amplify a target nucleic acid within the input sample to produce an amplified output containing a target amplicon; and (See Batrell Figs. 3A-3B and [0062]-[0064] wherein a amplification module is provided within the housing to receive the input sample and perform PCR thereon, i.e. amplification of a target nucleic acid within the input sample to produce a target amplicon.)

a detection module within the housing, the detection module defining a detection channel and a detection surface within the detection channel, the detection channel configured to receive the amplified output from the amplification module and react the target amplicon within the amplified output with a detection reagent to produce a signal from the detection surface that indicates a presence of the target amplicon. (See Battrell Figs. 3A-3B and [0065] wherein a detection module comprising a channel with a detection surface, i.e. surface containing labels and other detection related substances,  the detection channel is configured to receive the amplified product and react with the target amplicon with a detection reagent to produce a signal, i.e. visible color, and indicate presence of the target amplicon.)

Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.

Cho et al. discloses a fluidic device for amplifying nucleic acids wherein a reaction zone is provided with integrated independent heaters to provide for controlled temperature variation of the sample materials and perform amplification. (See Cho Abstract, Figs. 1-16, Col. 5 Lines 45-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.


Regarding claim 14 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the signal is anon-fluorescent signal produced without an excitation light source within the housing. (See Batrell [0065] wherein the signal is a visible color change, i.e. a non-fluorescent signal.)

Regarding claim 15 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a detection window; the signal is a visible signal; and the visible signal is viewable via the detection window of the housing. (See Batrell [0065] wherein the housing includes a detection window and the signal is a visible signal which is viable via the detection window.  In order to perform a visible detection a detection window must be provided in the housing order to see said visible color change.)

Regarding claim 16 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the visible signal remains visible via the detection window for at least about 30 minutes after first being produced. It is noted that such limitations are functional and considered intended uses of the device which do not define structural elements which differentiate the claimed invention from the cited prior art as the cited prior art is fully capable of producing a visible signal for 30 minutes depending upon the amount of target amplicon, amount of detection reagent, and type of detection reagent all of which are materials worked on by the device. See MPEP 2114 and 2115.

Regarding claim 17 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a capture probe associated with the target amplicon. (See Batrell [0065] wherein the detection methods described utilize capture probes, i.e. beads with labels and tags and dyes, associated with a target amplicon.)

Regarding claim 19 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the amplification module is configured to heat the biological sample through a plurality of thermal cycles to amplify the target nucleic acid. (See Battrell Abstract and [0062] and Cho Col. 4 Lines 20-40 wherein the device performs PCR which requires heating a sample through a plurality of thermal cycles to amplify a target nucleic acid.)

Regarding claim 20 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein: the housing defines a status indicator, the status indicator configured to produce a status signal associated with a status of the single-use molecular diagnostic test device. (See Battrell [0092] wherein there is status indicator which indicates assay status.)

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) as applied to claims above and further in view of Chen et al. (US 2008/0280285).

Regarding claim 5 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a test pad but does not specifically disclose it being an absorbent member formulated to receive the amplified output produced by the amplification module, the visible signal being produced from the absorbent member.

Chen et al. discloses a device for amplifying and detecting nucleic acids wherein a detection zone is provided with an absorbent member formulated to receive the amplified output produced by the amplification module, a detection signal being produced from the absorbent member. (See Chen Abstract [0067] and [0155] wherein a nitrocellulose strip contains the detectable substance, i.e. the signal is produced therefrom, and materials are drawn into the strip via capillary forces, i.e. the strip is absorbent.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an absorbent strip as described by Chen et al. in the device of modified Battrell because such a strip represents a specific form of test pad capable of containing a sample and detection reagents so that an amplicon can be accurately detected and contained in a detection zone as would be desirable in the device of Battrell and one would have a reasonable expectation of success in utilizing such a material as a test pad.

Regarding claim 18 modified Battrell discloses all the claim limitations as set forth above as well as the device wherein the detection surface includes a test pad but does not specifically disclose it being an absorbent member formulated to receive the amplified output produced by the amplification module, the visible signal being produced from the absorbent member.

Chen et al. discloses a device for amplifying and detecting nucleic acids wherein a detection zone is provided with an absorbent member formulated to receive the amplified output produced by the amplification module, a detection signal being produced from the absorbent member. (See Chen Abstract [0067] and [0155] wherein a nitrocellulose strip contains the detectable substance, i.e. the signal is produced therefrom, and materials are drawn into the strip via capillary forces, i.e. the strip is absorbent.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an absorbent strip as described by Chen et al. in the device of modified Battrell because such a strip represents a specific form of test pad capable of containing a sample and detection reagents so that an amplicon can be accurately detected and contained in a detection zone as would be desirable in the device of Battrell and one would have a reasonable expectation of success in utilizing such a material as a test pad.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) as applied to claims above and further in view of Handique (US 2014/0329301).

Regarding claims 6-7 modified Battrell discloses all the claim limitations as set forth above but does not specifically disclose the use of a solid positive control.  

Handique discloses a device for performing nucleic acid amplification and detection thereof wherein a solid positive control that is nonpathogenic to humans and is mixed with a biological sample wherein the solid positive control is within the receiving volume, the solid positive control being rehydrated and mixed with the input sample when the input sample is conveyed from the receiving volume toward the amplification module. (See Handique [0093] wherein a sample is mixed with a reagent mixture including a positive control polynucleotide, i.e. a polynucleotide in and of itself is non-pathogenic.  Said reagent including the positive control is lyophilized, i.e. dried. The reagent is mixed with a sample prior to adding to analysis device and thus is within the receiving volume and later conveyed toward the amplification and the detection modules. )

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a dried positive control reagent as described by Handique in the device of modified Battrell because such positive controls are known in the art to be supplied to diagnostic devices in order to allow the verification that the device is operating as intended as would be desirable in the device of modified Battrell and one would have a reasonable expectation of success in so doing.
Furthermore assuming arguendo with respect to the location of the positive control it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious because rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) as applied to claims above and further in view of Jensen et al. (US 2006/0246493).

Regarding claim 9 Battrell discloses all the claim limitations as set forth above as well as the device wherein the device including flow may be formed of polymers (See [0019] but does not specifically disclose a cyclic olefin copolymer.

Jensen et al. discloses a microfluidic device for performing various reactions and detections including amplification wherein the device including flow channels are formed from a cyclic olefin copolymer. (See Abstract and [0051] wherein the device for performing amplification is formed from materials including cyclic olefin copolymer.)

It would have been obvious to one of ordinary skill in the art at the time of invention to form the device of Battrell including a flow path from cyclic olefin copolymer as described by Jensen et al. because such a polymer is known in the art to be utilized in amplification devices such as those described by Battrell and such a material allows microfabrication, low-cost, and high volume processing as would be desirable. 
	Furthermore in regards to the thickness being less than about 0.5 mm it is noted that such a modification would have been obvious to one of ordinary skill in the art at the time of filing because it involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell et al. (US 2010/0274155) in view of Cho et al. (US 7,579,172) and further in view of  Lin et al.  (US 2007/0036691).

Regarding claim 21 Battrell et al. discloses single-use molecular diagnostic test device, comprising: (See Battrell Abstract wherein the device detects nucleic acid molecules and is disposable, i.e. single use)
 a housing including a sample input port; (See Battrell Figs 3A-3B wherein a housing 31 includes a sample port at the top of 33.)
a sample preparation module within the housing, the sample preparation module defining a receiving volume in fluid communication with the sample input port, the receiving volume configured to receive a biological sample, the sample preparation module configured to react the biological sample with a lysis reagent to produce an input sample; (See Battrell Fig. 3A-3B wherein a sample preparation chamber 33 is provided and comprises a receiving volume in communication with the input port and configured to react the sample with a lysis reagent to produce and input sample.) wherein the sample preparation module includes an indicator to allow verification that a volume of the biological sample has been received within the receiving volume. (See Batrell Fig. 3A-3B wherein swap 32 which collects the sample and is placed in the sample preparation module acts as an indicator to allow verification that the sample has been received in the receiving volume.)

a sample lid coupled to the housing, the sample lid configured to move from a first position to a second position, the sample input port being accessible when the sample lid is in the first position, the sample input port being sealed closed when the sample lid is in the second position, the sample lid configured to irreversibly engage a portion of the housing when the sample lid is moved to the second position to lock the sample lid in the second position; (See Battrell Figs. 3A-3B, Fig. 10, [0056] and [0066] wherein a sample closure, i.e sample lid, is coupled to the housing and moves from a first open position to allow entry of material into the sample port to a second closed position.  When said lid is in the second position it is configured to irreversibly engage with the housing, i.e. perform single entry and locking.)

an amplification module within the housing, the amplification module configured to receive the input sample from the sample preparation module, the amplification module defining a reaction volume, the amplification module configured to amplify a target nucleic acid within the input sample to produce an amplified output containing a target amplicon; and (See Batrell Figs. 3A-3B and [0062]-[0064] wherein a amplification module is provided within the housing to receive the input sample and perform PCR thereon, i.e. amplification of a target nucleic acid within the input sample to produce a target amplicon.)

a detection module within the housing, the detection module defining a detection channel and a detection surface within the detection channel, the detection channel configured to receive the amplified output from the amplification module and react the target amplicon within the amplified output with a detection reagent to produce a signal from the detection surface that indicates a presence of the target amplicon. (See Battrell Figs. 3A-3B and [0065] wherein a detection module comprising a channel with a detection surface, i.e. surface containing labels and other detection related substances,  the detection channel is configured to receive the amplified product and react with the target amplicon with a detection reagent to produce a signal, i.e. visible color, and indicate presence of the target amplicon.)

Furthermore it is noted that Battrell discloses the amplification module may be any number of a microfluidic PCR devices but does not describe the specifics thereof or that they comprise a channel and integrated heaters.

Cho et al. discloses a fluidic device for amplifying nucleic acids wherein a reaction zone is provided with integrated independent heaters to provide for controlled temperature variation of the sample materials and perform amplification. (See Cho Abstract, Figs. 1-16, Col. 5 Lines 45-61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide an amplification channel and heater unit as described by Cho et al. integrated into the amplification module of Battrell because such amplification channels and heater units are known in the art to be provided in fluidic nucleic amplification devices such as those described by Battrell and such a heater allows for the effective and controlled heating of sample materials such that amplification can be performed as is required by Battrell and would be desirable.
Battrell also must also have some form of power supply unit in order to perform the described display, heating, etc. functions but does not specifically disclose a power supply unit coupled thereto in a removable manner.

Lin et al. discloses a disposable single use device for performing PCR amplification of nucleic acids wherein the device comprises a power supply unit configured to supply power to the single-use molecular diagnostic test device, the power supply unit configured to be removably coupled to the single-use molecular diagnostic test device.. (See Lin Abstract and [0014]  and [0036] wherein a power supply unit, i.e. power source, is configured to supply power to the test device and is configured to be removably coupled thereto.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a power supply unit which is removably coupled to a test device as described by Lin et al. in  the device of modified Battrell because such a power source allows the powering of a single use device as is required by Battrell and such a means of supplying power is clean, simple, and repeatable as would be desirable in the device of Battrell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799